Citation Nr: 1001952	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  97-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970 and from February 1991 to April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the benefit 
sought.  

The Board remanded the case to the RO for further development 
in July 1998 and again in March 2005.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims entitlement to a psychiatric disorder to 
include PTSD.  A remand to the RO on this issue is necessary 
for the following reasons.   

In March 2005 the Board remanded the case to the RO for 
further development.  That development was to include VA 
affording the Veteran a VA examination to determine the 
nature and etiology of his claimed psychiatric disability to 
include PTSD.  That examination was scheduled for a date in 
March 2009.

Review of the Veterans Appeals Control and Locator System 
(VACOLS) and documents submitted by the Veteran since 2007 
show that the Veteran's official mailing address is in 
Guayama, Puerto Rico, and identified by a suite number and 
post office box there.  Review of the record shows that in 
February 2009, the AMC notified the Veteran at that address 
(by suite 177 and further specified by a post office box in 
Guayama, Puerto Rico), that the VA medical facility nearest 
to him would be notifying him of the date, time, and place of 
the scheduled examination.  

Thereafter, in March 2009, the VA Medical Center in San Juan, 
Puerto Rico, sent two notice letters to the Veteran at a 
different address, a street address, in Guayama.  Both notice 
letters were returned by the U.S. Postal Service which 
indicated they were not deliverable because the addressee had 
"moved, left no address". 

The Veteran did not report for that examination, as reflected 
in a March 2009 VA medical record noting that the selected 
examination was cancelled because the Veteran failed to 
report for the examination.  In a subsequent letter dated in 
March 2009, addressed to the address of record (by suite 
number 177 and a post office box in Guayama, Puerto Rico), 
the AMC notified the Veteran of his failure to report for the 
VA examination that had been scheduled for earlier that 
month.  The Veteran did not respond to that last notice 
letter, which asked the Veteran to contact the AMC to arrange 
for another examination.

Although the Veteran did not respond to the March 2009 AMC 
letter, the fact remains that the key letters notifying him 
of the planned examination were not sent to the Veteran's 
correct address of record.  Given this, the RO/AMC should 
arrange for an appropriate psychiatric examination of the 
Veteran; and for notice of the date, time, and place of that 
examination to be sent to the Veteran's current address of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
as to the dates of any treatment received 
since 2007 for any psychiatric conditions; 
and to ask him to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Notify the VA medical center nearest 
to the Veteran's current residence of the 
Veteran's current mailing address of 
record for notice purposes.  Appropriately 
request the VA medical center to arrange 
for examination of the Veteran as 
specified below, and to notify the Veteran 
at the address of record.  

Unless recently changed, that address 
should be the address of record shown in 
VACOLS, as Suite 177 and further 
identified by a cited post office box in 
Guayama, Puerto Rico. 

3.  Thereafter, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any psychiatric disorder.  

Ensure that the VA medical center letter 
notifying the Veteran of the scheduled 
examination is addressed to the Veteran's 
correct mailing address of record, as 
provided by the AMC pursuant to the action 
paragraph above. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of relevant symptoms during and 
since his period of active service from 
February 1991 to April 1991.    

For any psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
psychiatric disability: 

(i) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease, or was 
caused by or aggravated by a service-
connected disability; or

 (ii) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be 
etiologically related to service.  
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service. 

4.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

5.  If the ordered mental disorders 
examination includes a diagnosis of PTSD, 
and if the Veteran has attributed the 
disorder to an inservice stressor, then 
conduct any additional development deemed 
appropriate by the AOJ that has not 
already been completed, as implied by 
38 C.F.R. § 3.304(f) (2009). 

6.  Conduct any additional development 
deemed appropriate by the AOJ.

7.  Thereafter, if the Veteran's claim is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


